DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse, encompassing claims 8, 12-15, and 33, in the reply filed on 4/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 12-14, and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gieshoff et al (PG-PUB US 2001/0002244).
Regarding claim 33, Gieshoff et al disclose a gas treatment apparatus by plasma (ABSTRACT). The apparatus comprises
(1) a path 12 having an inlet side for receiving gas to be treated from a source 10 and an outlet side for discharging exhaust gas, wherein catalytic devices 13/14 are arranged within the path 12  (i.e. a treatment passageway having ……, a catalyst stage……, Figures 5 & 6, paragraphs [0052] – [0056]); and 
(2) a side path branched from the path 12 and communicating with the path 12, wherein a plasma reactor 10 is arranged in the side path for introducing active species o the path 12 (i.e. a side passageway……, a non-thermal plasma reactor……,  Figures 5 & 6, paragraphs [0052] – [0056]);
Gieshoff teaches that the plasma reactor is a dielectric barrier discharge construction (i.e. a non-thermal plasma reactor, paragraph [0034]).
The limitation of “for purging unwanted substance from air” is recited in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It should be noted that  the limitations of “for admitting the air…”, “for discharging the air…”, and “for producing air byproducts…” are the recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114)
Regarding claim 8, Gieshoff teaches that the plasma reactor is a dielectric barrier discharge construction (i.e. a non-thermal plasma reactor, paragraph [0034]).
Regarding claim 12, Gieshoff teaches that the plasma reactor comprises a planar shaped dielectric 4 provided between planar shaped electrodes 2 and 3  (Figures 2 & 3, paragraphs [0034] & [0040]).
Regarding claim 13, Gieshoff teaches that the SCR catalyst comprises copper oxide (paragraphs [0044] – [0047]).
 Regarding claim 14, Gieshoff teaches that the SCR catalyst comprises different  components (paragraphs [0044] – [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gieshoff et al (PG-PUB US 2001/0002244) as applied to claim 33 above, and further in view of . Obee et al (PG-PUB US 2010/0172793).
Regarding claim 15, Gieshoff does not teach a filter upstream of the plasma reactor. However, Obee et al disclose a gas treatment apparatus by plasma (ABSTRACT). Obee teaches that the gas treatment system comprises a particle filter 52 upstream of a non-thermal plasma reactor 14 and a catalyst device 54 (Figure 1, paragraph [0030] & [0036]). Obee further indicates that particle filter 52 is used to remove particles from the gas stream (paragraph [0034]). Therefore, it would be obvious for one having ordinary skill in the art to include a particle filter upstream of the non-thermal plasma reactor as suggested by Obee in order to remove particle from the gas stream within the device of Gieshoff.
Conclusion
Claims 8, 12-15, and 33 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795